Citation Nr: 1826628	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for sinus issues, from burn pits.  

3.  Entitlement to service connection for lower back strain.  

4.  Entitlement to service connection for a left wrist condition.

5.  Entitlement to service connection for right wrist cubital tunnel syndrome.  

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

7.  Entitlement to an increased rating for mood disorder, rated initially as 30 percent disabling, as 50 percent disabling from July 15, 2013, and as 70 percent disabling from January 1, 2015.  

8.  Entitlement to an initial rating in excess of 10 percent for right hip strain, claimed with snapping hip pain. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to July 2009, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a 30 percent rating for mood disorder, continued a 10 percent rating for right hip strain, and denied service connection for tinnitus, sinus issues, lower back strain, left wrist condition, right wrist cubital tunnel syndrome, right knee condition, and PTSD.

In May 2014, during the pendency of appeal, the RO indicated that the service-connected mood disorder was claimed as PTSD and increased the rating to 50 percent, effective July 15, 2013.  In July 2015, the RO increased the rating for mood disorder to 70 percent, effective January 1, 2015.  These decisions constitute a partial grant of the benefits sought on appeal.

The Board notes that the Veteran also appealed the issue of entitlement to service connection for a right knee disability, for which the RO granted service connection in July 2015.  Because the Veteran was awarded service connection, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in August 2017, she withdrew her hearing request.  See 38 C.F.R. § 20.704(d).

The issues of service connection for sinus issues, lower back strain, right and left wrist conditions, and PTSD, and an increased rating for mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus, which was diagnosed within one year of separation from service.

2.  For the entire period of appeal, the Veteran's right hip strain is manifested by pain, extension greater than 5 degrees, and flexion greater than 45 degrees, without evidence of ankylosis, impairment of thigh, flail hip joint, or impairment of femur.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  For the entire period of appeal, the criteria for a rating in excess of 10 percent for right hip strain are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5299-5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The Veteran contends without further elaboration that service connection for bilateral tinnitus is warranted, as she was treated in service or within one year of active service.  See the April 2011 statement, March 2013 notice of disagreement, July 2014 VA Form 9.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In this case, the Veteran has a current diagnosis of tinnitus.  She reported in an August 2013 VA examination that she had a ringing in her right ear, which occurred 4-5 times per week and lasted about 10 minutes until she "goes deaf" in that ear.  See the August 2013 VA examination report.

Tinnitus was not diagnosed in active service.  Service treatment records (STRs) are silent for mention of complaint, diagnosis, or treatment for tinnitus.  In a June 2009 separation examination and report of medical history, the Veteran's ears and eardrums were found to be clinically normal.  The Veteran reported having ear, nose, or throat trouble, but clarified that she was reporting having sinus problems.  

In a June 2010 VA appointment to establish primary care, conducted less than one year after the Veteran separated from service, the Veteran reported having tinnitus.  The treating physician diagnosed tinnitus.

The Board finds the Veteran's statements to be competent and credible.  She is competent to describe observable symptoms such as hearing a ringing sound.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Her statements are found to be credible because they are confirmed by the circumstances of her service.  The Veteran's DD Form 214 indicates that she served in Iraq, and was in the 2d Brigade Combat team, 4th Infantry Division at Fort Carson.  

Further medical inquiry could be undertaken with a view towards development of the claim; however, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted based on the presumption that it manifested to a compensable degree within one year of separation from service under 38 C.F.R. § 3.309.

II.  Increased Rating for Right Hip Strain

The Veteran contends that her right hip disability warrants an increased rating, as it hurts all the time.  See the March 2013 notice of disagreement.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the Veteran's right hip strain is rated under Diagnostic Code 5299-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the musculoskeletal system (Diagnostic Code 5299) is rated under the criteria for limitation of flexion of the thigh (Diagnostic Code 5252).

Diagnostic Code 5252 provides a 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, 30 percent for flexion limited to 20 degrees, and a maximum 40 percent for flexion limited to 10 degrees. 
38 C.F.R. § 4.71a.  

38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth other potentially relevant provisions for disabilities of the hip and thigh.

The Schedule provides that the normal range of motion of the hip includes from zero degrees to 125 degrees of flexion and from zero degrees to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5250 governs ankylosis of the hip, and provides a 60 percent rating for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and in slight adduction or abduction.  A 70 percent rating is provided for intermediate unfavorable ankylosis.  A 90 percent rating for extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessary.  38 C.F.R. § 4.71a.  

Diagnostic Code 5251, which governs limitation of thigh extension, provides a sole 10 percent rating for extension limited to 5 degrees.  Id.

Diagnostic Code 5253, for impairment of the thigh, provides a 10 percent rating of limitation of rotation of the thigh, cannot toe-out more than 15 degrees on affected leg; or for limitation of adduction of the thigh, cannot cross leg.  A 20 percent rating is warranted for limitation of abduction of the thigh, motion lost beyond 10 degrees.  Id.

Diagnostic Code 5254 provides an 80 percent rating for flail hip joint.  Id.  

Diagnostic Code 5255, for impairment of the femur, provides a 10 percent rating for malunion of the femur with slight knee or hip disability.  A 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability, and a 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  Fracture of the surgical neck of, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur, with nonunion, without loose motion, weightbearing preserved with aid of brace also warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Id.

The Board finds that for the entire period of appeal, a rating in excess of 10 percent for right hip strain under Diagnostic Code 5299-5252 is not warranted.

VA treatment records indicate that in May 2010, the Veteran reported having chronic right hip discomfort, described as "chronically clicking," which had been intermittent since active duty and had recently gotten worse.  Upon examination, there was no tenderness of the hip and no gross deformity.  The Veteran was told to rest it, use topical heat, continue with tramadol and NSAIDS, and consider physical therapy if needed.

In an August 2010 VA examination of the right hip, the Veteran described a snapping pain with a spontaneous onset or with activity.  It was helped by rest, heat, and tramadol.  The Veteran reported a frequency of weekly, lasting 1-2 days, and of moderate severity.  During a flare-up, there was severe additional limitation.  Upon examination, the Veteran had a mildly antalgic gait due to bilateral foot and right hip pain.  Range of motion measurements showed flexion to 90 degrees, abduction to 42 degrees, extension to 20 degrees, adduction to 30 degrees, internal rotation to 50 degrees, and external rotation to 70 degrees, with pain at zero degrees for all measured active motions.  Active and passive ranges of motion were the same, and there was no additional limitation of motion after repetitive-use testing.  X-rays were radiographically normal.

In May 2011, the Veteran reported having right hip pain.  Upon examination, she had pain in flexion.  X-rays were within normal limits.  The Veteran was given Mobic and gabapentin, and was referred to 12 visits of physical therapy for right hip pain, plantar fascilitis, and low back pain.

In January 2013, the Veteran was noted to have chronic right hip pain.  

The Veteran had another VA examination of the right hip on August 27, 2013.  She reported that since her last examination, she had experienced persistent right hip pain and snapping syndrome, with increased pain with movement.  She indicated that she had flare-ups, which included worsening pain with any movements that occurred without cause and persisted for weeks at a time.  Range of motion measurements showed flexion to 70 degrees with objective evidence of painful motion at 65 degrees, greater than 5 degrees of extension with no objective evidence of painful motion, adduction limited such that the Veteran could not cross her legs, abduction not lost beyond 10 degrees, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran could not perform repetitive-use testing with three repetitions due to significant pain in the hip; she suffered a vagal response during the first range of motion and was not willing to endure it again.  The examiner indicated, however, that the Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The examiner also noted that it was likely that the Veteran was in a flare-up at the time of the examination, with a suspected baseline range of motion being similar to the last examination in 2010, including flexion to 90 degrees, extension to 20 degrees, internal rotation to 50 degrees, external rotation to 70 degrees, adduction to 30 degrees, and abduction to 42 degrees.  The examiner opined that there would not be any additional limitation due to pain, weakness, fatigability, or incoordination than what was present upon examination.  There was pain on palpation of the right hip, and normal muscle strength.  There was no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not had any surgical procedures on the hip and did not use any assistive devices.  X-rays did not show any arthritis of the hip.  

In February 2014, the Veteran indicated that she had constant hip pain that worsened with stairs or standing.  She felt like the hip needed to be popped and denied having lateral hip pain.  She was noted to have a full range of motion.  In September 2014, the Veteran complained of right hip pain.  Her range of motion was noted to be "slightly limited" secondary to pain, with normal muscle strength.  

The veteran had a third VA examination of the right hip in May 2015.  She reported that flare-ups occurred 5-6 days per week after she had been standing or sitting for a while.  During a flare-up she had to snap her hip so that she could continue to move.  Range of motion measurements showed flexion to 56 degrees, extension to 30 degrees, abduction to 37 degrees, and adduction to 28 degrees.  Adduction was not limited such that the Veteran could not cross her legs.  External rotation was to 35 degrees, and internal rotation was to 40 degrees.  Range of motion itself did not contribute to a functional loss, as there was pain on rest or with non-movement.  There was evidence of pain with weight-bearing and objective evidence of crepitus, but no objective evidence of localized tenderness or pain on palpation.  The Veteran was unable to perform repetitive-use testing with at least three repetitions.  The examiner indicated that she was unable to determine without resort to mere speculation whether pain, weakness, fatiguability, or incoordination significantly limited functional ability with flare-up.  Muscle strength testing was reduced, although there was active movement against some resistance, due to the right hip condition.  There was no muscle atrophy, ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  X-rays were unremarkable.

In a May 2016 appointment to establish care about the VA Buffalo facility, the Veteran reported having left hip pain and the treatment record is silent for mention of right hip pain.  

In sum, the Board finds that, for the entire period of appeal, the right hip strain is manifested by pain, extension greater than 5 degrees, and flexion greater than 45 degrees.  As consistently noted by the August 2010, August 2013, and May 2015 VA examiners, range of motion measurements in the right hip showed flexion to 56 degrees or greater and more than 5 degrees of extension.  For a 20 percent rating under Diagnostic Code 5252, flexion must be limited to 30 degrees.  As such, a rating in excess of 10 percent under Diagnostic Code 5299-5252 is not warranted.  

The Board has considered whether a higher rating is warranted under an alternative diagnostic code.  In this regard, there is no indication that there was limitation of abduction with motion lost beyond 10 degrees to warrant a higher 20 percent under Diagnostic Code 5253.  The Board also finds that no other alternate or additional ratings are warranted, there is no evidence that the Veteran has ever been found to have right hip ankylosis, extension limited to 5 degrees, malunion or nonunion of the femur, or flail hip joint to warrant consideration of Diagnostic Codes 5250 (ankylosis), 5251 (limited extension), 5254 (flail joint), or 5255 (impairment of femur).  

The Board has also considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  Pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). The Board acknowledges that at some of the VA examinations, the Veteran was unable to perform repetitive motions due to pain. During the 2010 examination there was no additional functional impairment after repetitive motion testing.  Significantly, the 2013 examiner indicated it was likely the Veteran was seen during a flare-up.  The range of motion testing on that date during the flare up did not allow for a higher rating.  There is also no clinical evidence indicating a measurable loss of range of motion due to flare ups which would allow for a higher rating.  In other words, even considering the effect of pain, the evidence does not demonstrate that it resulted in actual functional limitation that more nearly approximated the 20 percent criteria. 

As such, a rating in excess of 10 percent for the right hip strain is not warranted at any point during the period of appeal under Diagnostic Code 5299-5252.


ORDER

Service connection for tinnitus is granted.

An initial rating in excess of 10 percent for right hip strain is denied.


REMAND

Review of the record indicates that a remand is necessary on the remaining claims to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Sinus Issues

The Veteran contends that she has frequent sinus problems and cannot smell anything due to exposure to burn pits in Iraq.  See the May 2011 statement, March 2013 notice of disagreement.

In an August 2013 VA examination and subsequent March 2014 medical opinion addendum, the Veteran was diagnosed with anosmia (loss of smell).  There were no symptoms of allergic rhinitis, sinus condition, or other ENT condition.  A VA examiner opined that there was no nexus link between the anosmia and active duty service, to include any burn pit exposure.  The rationale was that STRs were silent for mention of any anosmia complaints or symptoms, the diagnosis was not verified by any objective medical records, and the Veteran's subjective complaints were not credible.  

In subsequent VA treatment records, however, the Veteran has been noted to have various sinus conditions.  In April 2015, the Veteran reported that she was not feeling well due to her sinuses.  In December 2015, she was noted to have acute rhinosinusitis.  In May 2016, she was noted to have paranasal sinusitis.  Remand is therefore required for an addendum medical opinion on the etiology of these sinus diagnoses, to include whether they were caused or aggravated by in-service exposure to burn pits.

Lower Back Strain

The Veteran that her low back pain is due to an in-service injury, and/or that it is secondary to her service-connected right hip and right knee.  In a May 2011 statement, the Veteran reported that her knee popped and snapped and felt like bone-on-bone grinding, which made her hip feel worse, and pain is now in my lower back."  

In an August 2013 VA examination, the examiner diagnosed facet syndrome of the lumbar spine and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no significant trauma associated with the Veteran's in-service complaint of low back pain in June 2008, and that pain was not documented after that date.  In addition, the Veteran had an injury to her back in 2011.  The examiner did not, however, discuss VA treatment records showing that the Veteran complained of low back pain prior to the 2011 injury.  In addition, the examiner did not opine on whether the Veteran's service-connected right hip and/or right knee disabilities caused or aggravated the low back.  Remand is therefore required for an addendum medical opinion.

Bilateral Wrist Condition

The Veteran contends that service connection for right and left wrist conditions is warranted.  

STRs indicate that in November 2008, the Veteran was diagnosed with right cubital tunnel syndrome.  A review of Dorland's Illustrated Medical Dictionary shows the cubital pertains "to the elbow... [or] the ulna or to the forearm."  Dorland's Illustrated Medical Dictionary 441 (32nd ed. 2012).

Post-service VA treatment records indicate that in June 2010, less than one year after the Veteran separated from service, she was diagnosed with bilateral wrist tendonitis, which is inflammation of the wrist tendons or tendon-muscle attachments.  Dorland's Illustrated Medical Dictionary 1881 (32nd ed. 2012).

In August 2013, the Veteran had a VA examination of the right wrist, in which she was diagnosed with DeQuervain's tenosynovitis (tears of the wrist ligaments or inflammation of the thumb extensor tendon).  

In February 2014, the Veteran was noted to have bilateral carpal tunnel syndrome, which is "an entrapment neuropathy characterized by pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow."  Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012).

As such, the Board finds that with respect to the left wrist claim, remand for relevant examinations is necessary to determine the nature and etiology of any current left wrist condition.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the right wrist claim, remand is necessary for a medical opinion addendum.  The August 2013 VA examiner opined that the right wrist DeQuervain's tenosynovitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because cubital tunnel syndrome and DeQuervain's tenosynovitis were two separate conditions.  The examiner did not, however, opine on the etiology of the Veteran's bilateral tendonitis and carpal tunnel syndrome. 

PTSD & Mood Disorder

The Veteran contends that she has PTSD due in part to her tour of duty in Iraq and due in part to military sexual trauma.  

The Board notes that the Veteran is service-connected for "mood disorder, not otherwise specified (claimed as PTSD) (previously rated as major depressive disorder, generalized anxiety disorder with obsessive compulsive features)."

In a March 2011 VA examination, the Veteran was diagnosed with mood disorder NOS.  She not found to meet the criteria for a diagnosis of PTSD.  In an August 2013 VA examination, the Veteran was again diagnosed with mood disorder NOS and not with PTSD.  In May 2015, the Veteran was diagnosed with PTSD and no other mental disorder.  

The Board finds that the VA examinations of record are inadequate to determine whether a separate rating for PTSD is warranted.  First, clarification is necessary on the Veteran's current mental disorders diagnoses.  Next, if she is found to have mood disorder and PTSD, an opinion is necessary on whether it is possible to separate the effects of the disorders, and if so, which symptomatology is attributable to which diagnosis.

Any decision on the claim for service connection for PTSD being remanded herein may affect the claim for an increased rating for mood disorder.  Consideration of claim for an increased rating for mood disorder must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from September 2016 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the August 2013 VA sinus examination (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

For each diagnosed sinus condition present during the pendency of the Veteran's appeal, to include acute rhinosinusitis and paranasal sinusitis, the examiner should state whether it as least as likely as not (50 percent probability or greater) that the disorder arose during the Veteran's active military service or was otherwise related to his service, to include being caused or aggravated by in-service exposure to burn pits in Iraq.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

3.  Contact the VA examiner who conducted the August 2013 VA low back examination (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide opinions on the following:  

a. Whether it is at least as likely as not (50 percent probability or greater) that any current low back diagnosis had causal origins in active service.

The examiner should specifically address the VA post-service treatment records showing complaints of low back pain prior to the Veteran's back injury in 2011.

b. Whether it is at least as likely as not (50 percent probability or greater) that any current low back diagnosis is causally related to the service-connected right hip and/or right knee disability.  

c. Whether it is at least as likely as not (50 percent probability or greater) that any current low back diagnosis is increased in severity by the service-connected right hip and/or right knee disability.

If the examiner finds that any current low back diagnosis is aggravated by the service-connected right hip and/or right knee disability, the examiner should report the degree of severity of the back disability before the onset of aggravation and report the current level of severity of the disability. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

4.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current left wrist diagnosis.  The examiner should review the claims file and should note that review in the report. 

For each identified condition, including tendonitis, DeQuervain's tenosynovitis, and/or carpal tunnel syndrome, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.  If any requested medical opinions cannot be given, the examiner should state the reason(s) why.

5.  Contact the VA examiner who conducted the August 2013 VA right wrist examination (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

For each diagnosed right wrist condition present during the pendency of the Veteran's appeal, to include tendonitis, DeQuervain's tenosynovitis, and/or carpal tunnel syndrome, the examiner should state whether it as least as likely as not (50 percent probability or greater) that the disorder arose during the Veteran's active military service or was otherwise related to his service, to include the in-service diagnosis of right cubital tunnel syndrome.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

6.  Contact the VA examiner who conducted the May 2015 VA PTSD examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, the examiner should list all mental disorder diagnoses present during the pendency of appeal, to include mood disorder and/or PTSD.  

If more than one diagnosis is found, the examiner should specify which symptoms are attributable to which diagnosis.  

If more than one diagnosis is found and the manifestations attributable to each cannot be distinguished from each other, the examiner should so indicate and explain the reasons for that conclusion.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

7.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


